Filed 12/17/21 P. v. Weece CA5




                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


        IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                   FIFTH APPELLATE DISTRICT


 THE PEOPLE,
                                                                                             F081703
           Plaintiff and Respondent,
                                                                               (Super. Ct. No. VCF353288)
                    v.

 JOHN EDWARD WEECE,                                                                       OPINION
           Defendant and Appellant.



                                                   THE COURT*
         APPEAL from a judgment of the Superior Court of Tulare County. Juliet L.
Boccone, Judge.

         Deborah L. Hawkins, under appointment by the Court of Appeal, for Defendant
and Appellant.
         Matthew Rodriquez, Acting Attorney General, Lance E. Winters, Chief Assistant
Attorney General, Michael P. Farrell, Assistant Attorney General, Louis M. Vasquez,
Darren K. Indermill, Amanda D. Cary, and Lewis A. Martinez, Deputy Attorneys
General, for Plaintiff and Respondent.
                                                        -ooOoo-


         *Before Franson, Acting P. J., Peña, J. and Snauffer, J.
                                   INTRODUCTION
       Defendant John Edward Weece previously appealed his convictions of sexual
abuse of three female minors, including 41 convictions for abuse of the youngest victim,
Doe 3, two convictions for committing lewd acts upon a child, Doe 2, and one conviction
for using a minor, Doe 1, for sexual acts. (Pen. Code, §§ 288, 288.7, 311.4. Further
undesignated statutory references are to the Penal Code.) We previously affirmed his
convictions.
       He now appeals the court’s restitution order, arguing the court erred in awarding
Doe 1 noneconomic damages because she was not the victim of a section 288, 288.5, or
288.7 offense, and the court abused its discretion in awarding Doe 2 $100,000 in
noneconomic damages.
       We affirm the restitution order.
                              FACTUAL BACKGROUND
       Defendant was charged with 53 counts of sexual abuse of three female minors,
Doe 1, Doe 2, and Doe 3.
       At trial, Doe 2 testified defendant had touched and squeezed her breasts and put
his hands down her pants and touched her vagina more than five times. She testified he
touched her for the first time when she was nine years old. She recounted an incident
during which she went to the shop behind defendant’s house with him and her sister, Doe
1. Doe 2 took off her clothes and sat down on an orange lift at defendant’s direction.
Defendant then handed her a vibrator and had her put it in her vagina. He handed Doe 1
his phone and told her to take pictures of Doe 2 putting the vibrator in her vagina. Doe 2
also testified regarding other incidents when defendant would touch her thigh. She
alleged defendant touched her vagina while masturbating and that he had sex with her.
       A jury convicted defendant of 41 counts of abuse committed against the youngest
victim, Doe 3, two counts of committing a lewd act upon a child related to Doe 2 (§ 288,
subd. (a)), and one count of using a minor, Doe 1, for sexual acts (§ 311.4, subd. (c)).

                                             2.
One of defendant’s section 288, subdivision (a) convictions for committing a lewd act
upon a child arose from the incident during which he had Doe 2 use a vibrator on herself
while her sister, Doe 1, took pictures at his direction. Defendant’s conviction for using a
minor for sex acts in violation of section 311.4 also arose from that incident. Defendant’s
other section 288, subdivision (a) conviction against Doe 2 related to his touching of Doe
2’s thigh. The jury acquitted defendant of nine counts that related to certain other acts
alleged to have been committed against Doe 2.
          The probation report included victim impact statements from Doe 1, Doe 2, their
mother, defendant’s former wife, and two of her sisters. 1 A statement attributed to Doe 2
states,

          “I want you to realize what you did to me, you put me in the dark. I was
          depressed, suicidal, I would even cut myself because that was the only way
          to slightly take the pain away but it just wasn’t enough. I was never able to
          take away the pain you have caused because you burned a hole so deep into
          my soul that anything I ever did could never seal that hole shut. I went to
          therapy thinking that it would help me but it didn’t.… [¶] … [¶] [Y]ou
          destroyed my life and my innocence. [¶] Because of you I have a hard time
          trusting people in my life, I am afraid of loving again because of you.”2
The victims’ great aunt reported the three minor victims’ “outlook on life has
dramatically changed. One child felt the need to move across the country to feel
safe ….”
          Following the trial, the People filed a motion “seeking an order for restitution to
include noneconomic damages for the psychological harm suffered” by the three victims.
They argued restitution is mandatory to direct victims for psychological harm resulting


          1Per defendant’s request, and without objection by the People, we took judicial notice of
the appellate record from defendant’s direct appeal, People v. Weece (Dec. 17, 2020, F077362)
(nonpub. opn.).
          2Defendant does not challenge the consideration of the victim impact statements on
appeal. He acknowledges two of the unsigned letters “appear to be from [Doe 2] and [Doe 1]”
and allege “they had suffered irreparable psychological damage.”


                                                  3.
from defendant’s violations of section 288 for engaging in lewd and lascivious acts upon
a child. The People requested $250,000 for each victim “[g]iven the extent of
psychological harm described by each child.”
       Defendant opposed the motion, arguing there was “no reliable evidence that the
children suffered nightmares or flashbacks, that they were having trouble in school or
problems making friends.” Alternatively, he asked the court to award “a reduced amount
aligning more accurately to the facts of the instant case.” Citing People v. Valenti (2016)
243 Cal.App.4th 1140, defendant argued the trial court must demonstrate a rational basis
for its restitution award and explain and cite reliable evidence it relied upon to arrive at
the amount of restitution awarded to each victim. He also challenged the evidence in
support of his convictions arguing, in part, the evidence presented at trial undermined the
complainants’ credibility. Additionally, he argued there were no facts or reliable
evidence relating to the complaining witnesses’ actions or behaviors to support
restitution. He noted Doe 3 did not draft an impact statement and there was no way to
authenticate who drafted the other statements because they were unsigned. Accordingly,
he argued the impact statements attributed to Doe 1 and Doe 2 should be disregarded;
thus, there were no impact statements prepared by any of the victims. He argued the
testimony of the victims was “questionable on its face” and “does not reflect current pain
and suffering.” Accordingly, the court should deny the People’s request for restitution or
“limit the imposed restitution to a minimum.”
       The court held a restitution hearing during which Doe 1 and Doe 2’s mother
(Ms. D.), and Doe 3’s mother (Ms. M.) all testified. Doe 3, who was 12 at the time of the
restitution hearing, was also present. The prosecutor notified the court Doe 3 was
“hesitant to come into the courtroom and talk, but if necessary … [the prosecutor
thought] she would be able to do so.”
       Doe 1, who was 21 at the time of the restitution hearing, recounted the incident
giving rise to two of defendant’s convictions, one for a violation of section 288 (lewd and

                                              4.
lascivious acts against a child) and the other for a violation of section 311.4, subdivision
(c) (using a minor for sex acts). When Doe 1 was nine years old defendant made her and
her sister, Doe 2, “go into the shop in the very back and he made [Doe 2] pull down her
underwear and her shorts, and he gave [Doe 1] his phone and he made [her] take pictures
of [Doe 2] while she was using a vibrator on herself.” Doe 1 felt “[d]isgusted and sad”
after the incident. She continued to feel disgusted almost every day after from the time
she was nine until the present. She still gets anxious. She would try not to think about it
but it would come to her mind at least two or three times a month. She would get scared
and stop eating for a few days. She did not tell anyone about the incident until she was
15 or 16 when she told her mother. Since then she tried to attend therapy with three
different counselors, but she did not feel like she was getting feedback or help. Doe 1
testified what she went through when she was nine changed her life “dramatically.” She
gets “anxious” and starts to panic when she sees older people at her fast food job. She
does not “know how to cope with it.”
       Doe 1 and Doe 2’s mother, Ms. D., testified Doe 2 was stone-faced or walled-off
when Ms. D. initially tried to talk to her about the abuse. Ms. D. explained there are
things that “have been brought up that cause[] [Doe 1 and Doe 2] to go in[to] rages,
anger. They break down. They cry. There’s times where [sic] they don’t eat.” She
explained certain things like songs and items “trigger” Doe 1 and Doe 2. Doe 2 moved to
the east coast recently. She had “been through a few therapists.” But one of the
therapists made her “feel like it was her fault,” so Doe 2 backed away from therapy. Doe
2 then “went into a deep depression again. She came back home for a while.” She then
moved back east. “[W]hen COVID hit, [Doe 2] started to seek therapy again, but she
hasn’t been able to because of all this.” Ms. D. reported that both Doe 1 and Doe 2 have
reported they do not “want to live.” Even after defendant was gone, Doe 2 and Doe 1
have nightmares. Doe 2 would text Ms. D. that she “can’t do this anymore.”



                                             5.
       Ms. M. testified she started Doe 3 in therapy when Doe 3 was six years old
because Ms. M. noticed a change in Doe 3’s attitude. Doe 3 was “irritable” and “[t]hings
would agitate her, like, even putting clothing on, her socks, her underwear, combing her
hair”; she had “aggression.” Ms. M. did not think it was normal so she sought
professional help for Doe 3. Doe 3 went to therapy inconsistently for two years, between
the ages of six and eight and then stopped going for a while because “she kind of hit a
stump” according to the therapist. Doe 3 disclosed the sexual abuse by defendant when
she was eight years old after her cousin Doe 2 reported abuse. Doe 3 did not tell her
whole side of the story until she started going to therapy again; details came out over a
six-month period. Doe 3 “had to learn to trust her therapist and talk about these things.
She had a lot of rage, a lot of anger. She would lash out. [They] saw fire in her eyes.”
According to Ms. M., Doe 3 continues to go to therapy. Until the pandemic, Doe 3
would go to therapy every week; she was in individual counseling, group counseling, and
a mother/daughter group. She stopped when the pandemic hit, but she and Ms. M.
communicate through text message with Doe 3’s therapist and they have a support group.
Ms. M. explained, since the trial, Doe 3 “struggle[s] with relationships, friendships,
relationships with her siblings.” According to Ms. M., Doe 3 “currently has no friends,
besides one.” Doe 3 told Ms. M. “she feels lonely” but does not know why, and she feels
like she is “controlling and bossy and that pushes people away.” They had an issue the
previous year with Doe 3 “overly sharing,” “[t]alking about sex,” “sending inappropriate
photos.” Doe 3 “felt like she needed to do that to keep [the boy] a part of her life and to
prove to him that she loved him.” Doe 3 reacts negatively to certain songs and smells
and can “have a really rough day and cry and why me [sic].”
       During the restitution hearing, the prosecutor asked the court to rely on Ms. M.’s
testimony regarding Doe 3, rather than to have Doe 3 come into court. The court stated it
was “fine with that.” The court then granted defense counsel 14 days to submit any
additional filings to the court. The defense did not file anything additional.

                                             6.
       The court ultimately ordered defendant to pay restitution in the total amount of
$301,193.18 allocated as follows: $50,000 to Doe 1, $100,000 to Doe 2, $150,000 to
Doe 3, and $1,193.18 to the California Victim’s Compensation Board. The court
explained the awards were “for purposes of counseling and any help they need in order to
get over this. It was, obviously, very devastating.” The defense objected to the court’s
imposition of restitution.
                                      DISCUSSION
       In this appeal, defendant does not challenge the noneconomic damages awarded to
Doe 3 during the restitution hearing. Rather, his challenges focus on the awards to Doe 1
and Doe 2.
I.     Doe 1 was eligible for noneconomic damages
       Defendant first argues Doe 1 was not the victim of a section 288 offense, so she
was not entitled to noneconomic damages. We disagree.
       A.     Standard of Review
       The California Constitution gives trial courts broad power to impose restitution on
offenders. (Cal. Const., art. I, § 28, subd. (b)(13).) “All persons who suffer losses” due
to crime have the right to restitution. (Ibid.) Accordingly, courts have held restitution
statutes should be interpreted broadly and liberally. (In re S.E. (2020) 46 Cal.App.5th
795, 808; In re Johnny M. (2002) 100 Cal.App.4th 1128, 1132; accord, People v. Mearns
(2002) 97 Cal.App.4th 493, 500–501 [“A victim’s restitution right is to be broadly and
liberally construed”]; People v. Lyon (1996) 49 Cal.App.4th 1521, 1525 [“statutory
provisions implementing the constitutional directive have been broadly and liberally
construed”].) “[A]ny interpretation that limits a victim’s right to restitution would be
contrary to the expressed intent and purpose of article I, section 28 of the California
Constitution.” (In re S.E., supra, at p. 808.)




                                             7.
        We review an order of victim restitution for abuse of discretion, unless the
argument “hinges on an issue of statutory interpretation, which we review de novo.”
(People v. Montiel (2019) 35 Cal.App.5th 312, 318 (Montiel); accord, People v. Saint-
Amans (2005) 131 Cal.App.4th 1076, 1084.)
        B.     Applicable Law
        While generally, victim restitution is limited to “economic loss,” there is an
exception for restitution orders “relating to felony convictions for lewd or lascivious acts”
(§§ 288, 288.5, 288.7). (People v. Giordano (2007) 42 Cal.4th 644, 656; accord,
§ 1202.4, subds. (a), (f).) For such convictions, the restitution order may provide for
noneconomic damages, including, but not limited to, psychological harm. (§ 1202.4,
subd. (f)(3)(F); accord, Giordano, at p. 656.)
        Specifically, with exceptions not applicable here, section 1202.4, subdivision (f)
provides in part:
        “[I]n every case in which a victim has suffered economic loss as a result of
        the defendant’s conduct, the court shall require that the defendant make
        restitution to the victim or victims in an amount established by court order,
        based on the amount of loss claimed by the victim or victims or any other
        showing to the court…. [¶] … [¶] (3) To the extent possible, the restitution
        order shall be … of a dollar amount that is sufficient to fully reimburse the
        victim or victims for every determined economic loss incurred as the result
        of the defendant’s criminal conduct, including, but not limited to, all of the
        following: [¶] … [¶] (F) Noneconomic losses, including, but not limited to,
        psychological harm, for felony violations of Section 288, 288.5, or 288.7.”
        Section 1202.4, subdivision (k) states, in part, the term “victim” for purposes of
the section includes the following: “[t]he immediate surviving family of the actual
victim” and, a person who has sustained economic loss as the result of a crime and, “at
the time of the crime was the parent, grandparent, sibling, spouse, child, or grandchild of
the victim.” (§ 1202.4, subd. (k)(1), (3)(A).) The statute makes no distinction between a
“derivative victim” and an “actual victim.” (People v. Giordano, supra, 42 Cal.4th at p.
656.)


                                              8.
       C.      Analysis
       Defendant first argues Doe 1 was ineligible for recovery of noneconomic damages
because she was not a victim of a section 288, 288.5, of 288.7 offense. Rather, he
contends, “[t]he single count of conviction alleged and proven as to [Doe 1] was a
violation of … section 311.4, subdivision (c), using a minor for sex acts.” Accordingly,
defendant asserts the court’s order for $50,000 in direct victim restitution for
noneconomic losses to Doe 1 “is void because the court had no authority to enter it.” The
People respond Doe 1 suffered emotional damages as a result of the section 288 offense
defendant committed against her sister, Doe 2. Thus, she should be entitled to
noneconomic damages. They rely on Montiel, supra, 35 Cal.App.5th 312 in support of
their argument. Defendant responds Montiel was wrongly decided and its holding is not
supported by the plain language of section 1202.4. We cannot conclude the court erred in
awarding Doe 1 restitution for her noneconomic loss.
       The plain language of section 1202.4, subdivision (f)(3)(F) includes noneconomic
loss “for felony violations of Section 288, 288.5, or 288.7” as a category of “economic
loss” to be included in a restitution order for victims of a defendant’s criminal conduct.3
(See id. [“the restitution order shall … fully reimburse the victim or victims for every …
economic loss incurred as the result of the defendant’s criminal conduct, including, but
not limited to …: [¶] … [¶] (F) Noneconomic losses … for felony violations of
Section 288, 288.5, or 288.7”].)
       And here, the record establishes Doe 1 was a “victim” of defendant’s criminal
conduct in this case—that is, she was the object of defendant’s criminal conduct. (See
People v. Birkett (1999) 21 Cal.4th 226, 232 [“in the context of the restitution statutes,
‘[a] “victim” is a “person who is the object of a crime….”’”].) Indeed, the jury convicted
defendant of acting criminally against Doe 1 in violation of section 311.4 by directing her

       3Notably, section 1202.4, subdivision (f)(3) expressly provides that reimbursable
economic loss “includes” but is “not limited to” the categories listed in that section. (See ibid.)


                                                 9.
to photograph her sister, Doe 2, using a vibrator on herself at defendant’s direction (a
lewd and lascivious act in violation of § 288). In this appeal, however, the parties dispute
whether Doe 1 is considered a “victim” of defendant’s felony violations of section 288.
But we need not decide the answer to that question because section 1202.4 does not limit
recovery of noneconomic damages to “direct victims of felony violations of section 288,
288.5, and 288.7.” (See People v. Runyan (2012) 54 Cal.4th 849, 856–857 [“it is
established that a statute ‘permitting restitution to entities that are “direct” victims of
crime [limits] restitution to “entities against which the [defendant’s] crimes had been
committed”—that is, entities that are the “immediate objects of the [defendant’s]
offenses.” [Citation.]’”].) Rather, it provides for such restitution to the victim or victims
of defendant’s criminal conduct, which includes Doe 1.
       Put differently, as a victim of defendant’s criminal conduct in this case, under the
plain language of section 1202.4, subdivision (f), Doe 1 is entitled to restitution to fully
reimburse her for her “economic loss incurred” as a result of defendant’s conduct,
including her “[n]oneconomic losses” for defendant’s felony violations of Section 288.
And it is impossible to divorce Doe 1’s “noneconomic losses,” including her
psychological harm, from defendant’s felony violation of section 288, specifically, his act
of directing Doe 2 to use a vibrator on herself while Doe 1 photographed her.
Accordingly, as a victim of defendant’s criminal conduct who suffered loss related to
defendant’s felony conviction for engaging in lewd or lascivious acts pursuant to section
288, Doe 1 was entitled to restitution for her noneconomic damages, including her
psychological harm. (See People v. Giordano, supra, 42 Cal.4th at p. 656 [noneconomic
damages may be included in a direct restitution order “relating to felony convictions for
lewd or lascivious acts”].)
       This conclusion comports with article I, section 28, subdivision (b)(13) of the
California Constitution, which provides that “[i]n order to preserve and protect a victim’s
rights to justice and due process, a victim shall be entitled … [¶] … [¶] … [t]o restitution.

                                              10.
[¶] (A) It is the unequivocal intention of the People of the State of California that all
persons who suffer losses as a result of criminal activity shall have the right to seek and
secure restitution from the persons convicted of the crimes causing the losses they suffer.
[¶] (B) Restitution shall be ordered from the convicted wrongdoer in every case,
regardless of the sentence or disposition imposed, in which a crime victim suffers a loss.”
The Victims’ Bill of Rights Act of 2008: Marsy’s Law amended section 28 to define a
“victim” as “a person who suffers direct or threatened physical, psychological, or
financial harm as a result of the commission or attempted commission of a crime or
delinquent act. The term ‘victim’ also includes the person’s spouse, parents, children,
siblings, or guardian, and includes a lawful representative of a crime victim who is
deceased, a minor, or physically or psychologically incapacitated.” (Id., § 28, subd. (e).)
Thus, Doe 1 also falls squarely within the definition of “victim” under this provision.
       In Montiel, the First District Court of Appeal examined section 1202.4 and
concluded the mother of a minor against whom a defendant committed a section 288
offense was entitled to noneconomic damages as a result of the crime. (Montiel, supra,
35 Cal.App.5th at pp. 320–323.) The Montiel court held the mother was a victim under
section 1202.4, subdivision (k)(3), reasoning section 1202.4, subdivision (k) “does not
limit recovery to actual or direct victims, and it makes clear that parents of children who
are sexually abused may be victims in their own right for purposes of being eligible for
restitution.” (Montiel, at p. 320.) The court noted, to the extent section 1202.4,
subdivision (k)(3) is ambiguous as to whether a mother is eligible for restitution for her
noneconomic losses, “the meaning of ‘victim’ must be considered in light of [California
Constitution, article I,] section 28’s creation of a broad constitutional right to restitution.”
(Montiel, at p. 322.) Accordingly, “[i]nterpreting section 1202.4 to authorize
compensation for her noneconomic losses better comports with the constitutional right to
restitution as expanded under Marsy’s Law,” which amended California Constitution,
article I, section 28 to define a “victim” as “a person who suffers direct or threatened

                                              11.
physical, psychological, or financial harm as a result of the commission or attempted
commission of a crime or delinquent act,” including a person’s parents and siblings.
(Ibid.) The Montiel court also concluded the mother was a victim under section 1202.4,
subdivision (k)(4) as a person who is eligible to receive assistance from the Restitution
Fund pursuant to chapter 5 (commencing with section 13950) of part 4 of division 3 of
title 2 of the Government Code. (Montiel, at p. 324.) The Montiel dissent countered,
“[T]he majority has effectively rewritten the statute and excised both the explicit
‘noneconomic loss’ language out of … section 1202.4 subdivision (f)(3)(F) and the
explicit ‘economic loss’ language out of the statutory definition of ‘victim’ in subdivision
(k)(3), and in doing so, has disregarded the Legislature’s intent both in authorizing
restitution for noneconomic losses in felony child molestation cases and in expanding the
statutory definition of ‘victim’ to include numerous persons, including parents, who have
sustained economic loss.” (Montiel, at p. 331 (dis. opn. of Banke, J.).)
       We need not opine on the soundness of the reasoning of Montiel because the
circumstances of this case are distinguishable. In Montiel, the court disputed whether the
“mother,” who was not the direct victim or object of any of defendant’s criminal conduct,
could still be considered a “victim” of defendant’s criminal conduct under the
circumstances of that case. To the contrary, here, Doe 1 is undoubtedly a “victim” of
defendant’s criminal conduct—she was the object of the section 311.4 offense of which
defendant was convicted. Thus, Doe 1 is entitled to restitution for her “economic losses,”
including the “noneconomic losses” she suffered related to defendant’s violations of
section 288. Accordingly, the court did not err in awarding her such restitution under the
plain language of the statute.
       We reject defendant’s first contention.




                                            12.
II.    The court did not abuse its discretion in setting the amount of noneconomic
       damages to Doe 2.
       Defendant next contends there was no rational basis for the $100,000 in direct
victim restitution ordered to Doe 2. We cannot conclude the court abused its discretion.
       A.     Standard of review and applicable law
       We review the amount ordered for restitution using the abuse of discretion
standard. (People v. Giordano, supra, 42 Cal.4th at p. 663.) It asks whether the ruling
“‘“falls outside the bounds of reason” under the applicable law and the relevant facts.’”
(Ibid.) Discussing restitution for economic loss, the Giordano court noted, “[u]nder this
standard, while a trial court has broad discretion to choose a method for calculating the
amount of restitution, it must employ a method that is rationally designed to determine
the surviving victim’s economic loss. To facilitate appellate review of the trial court’s
restitution order, the trial court must take care to make a record of the restitution hearing,
analyze the evidence presented, and make a clear statement of the calculation method
used and how that method justifies the amount ordered.” (Id. at pp. 663–664, italics
added.)
       Noneconomic damages are “‘subjective, non-monetary losses including, but not
limited to, pain, suffering, inconvenience, mental suffering, emotional distress, loss of
society and companionship, loss of consortium, injury to reputation and humiliation.’
[Citation.]” (People v. Smith (2011) 198 Cal.App.4th 415, 431 (Smith).) “Unlike
restitution for economic loss, … loss for noneconomic [harm] is subjectively quantified.”
(Id. at p. 436.) In light of the difference between the two types of loss, Smith held a
different standard of review must be applied to orders of noneconomic restitution to
allow for the subjective considerations of the trial court judge. (Ibid.) The Smith court
held, “[w]e are guided in this matter by the civil jury instruction concerning noneconomic
loss: ‘No fixed standard exists for deciding the amount of these damages. You must use
your judgment to decide a reasonable amount based on the evidence and your common



                                             13.
sense.’ [Citation.]” (Ibid.) “‘As a result, all presumptions are in favor of the decision of
the trial court.’” (Ibid.) “We therefore affirm a restitution order for noneconomic
damages that does not, at first blush, shock the conscience or suggest passion, prejudice
or corruption on the part of the trial court.” (Ibid.)
         B.     Analysis
         Defendant asserts substantial evidence does not support the trial court’s order of
$100,000 in direct victim restitution to Doe 2. He argues Doe 2 did not testify at the
restitution hearing; rather, the evidence of her noneconomic damages was based upon
“the conclusory claims of her mother.” He contends there was no rational basis to award
Doe 2, the victim of two lewd acts, nearly as much as Doe 3, the victim of 41 lewd acts.
The People respond the trial court did not abuse its discretion in ordering $100,000 in
victim restitution to Doe 2 in light of the evidence introduced at the restitution hearing
regarding the harm she has suffered. They assert the award should be affirmed if it does
not, at first blush, shock the conscience or suggest passion, prejudice, or corruption on the
part of the trial court. They further contend defendant failed to challenge the foundation
for Doe 2’s mother’s testimony at the hearing and he cannot raise a belated objection
now. In his reply brief, defendant asserts Doe 2 avoided cross-examination by failing to
testify at the restitution hearing. And, citing People v. Valenti, supra, 243 Cal.App.4th at
pages 1182–1184, he argues evidence of Doe 2’s damages “filtered through parents and
the probation report or contained in statements made at sentencing is insufficient to
sustain an award of noneconomic damages.” We cannot conclude the trial court abused
its discretion in setting the amount of noneconomic damages to Doe 2 in its restitution
order.
         First, we agree with the Smith court—like the calculation of noneconomic
damages in civil cases, and unlike the calculation of economic losses in direct restitution
hearings, noneconomic damage are not readily quantified and require subjective



                                              14.
considerations. (Smith, supra, 198 Cal.App.4th at p. 436; accord, People v. Lehman
(2016) 247 Cal.App.4th 795, 801 (Lehman); see Civ. Code, § 1431.2, subd. (b)(2); CACI
No. 3905A (2009 ed.).) Accordingly, in reviewing an award of noneconomic damages in
a restitution order, a standard similar to that employed when reviewing jury verdicts
awarding noneconomic damages, under which no abuse of discretion will be found where
the amount does not “shock the conscience” or demonstrate passion, prejudice, or
corruption, should apply. (See Smith, at p. 436; Lehman, at pp. 801, 803.)
       And here, we cannot conclude the trial court abused its discretion in setting the
amount of noneconomic loss by Doe 2. In her impact statement, Doe 2 reported she was
“depressed and suicidal” as a result of defendant’s abuse; she began cutting herself to
take the pain away and went to therapy. She felt empty and like she did not want to live.
At the restitution hearing, Doe 2’s mother testified regarding the effects of defendant’s
abuse on Doe 2. Doe 2 moved across the country. She told her mother she did not want
to live. She stopped eating at times, and had nightmares due to defendant’s abuse.
According to her mother, Doe 2 sought therapy, but discontinued for a period of time
when it made her feel the abuse was her fault. Doe 2 then fell into a “deep depression.”
Doe 2 sought therapy again later but could not receive it in light of the pandemic. Such
evidence supports the trial court’s conclusion Doe 2 suffered significant noneconomic
damages as a result of defendant’s offensive lewd conduct.
       People v. Valenti, supra, 243 Cal.App.4th 1140, cited by defendant, does not
persuade us otherwise. In Valenti, the Second District Court of Appeal, Division Three,
reversed awards of $50,000 in noneconomic damages to three victims. (Id. at p. 1182.)
The court noted the record contained “no victim declarations independent documentation,
or professional evaluations” in support of the court’s award of $50,000 of noneconomic
damages. (Ibid.) There, the People’s sentencing memorandum cited to Smith and listed
the requested sums but the People “did not submit any support for the figures.” (Ibid.)
The only information about the victims was “filtered through their parents and conveyed

                                            15.
in the probation report or in a statement at sentencing” and did not support the court’s
award. (Ibid.) The mother of one victim reported to probation the victim “‘did not
sustain actual child abuse’” and “had not expressed his true feelings or discussed them
with his mother.” (Ibid.) The mother of a second victim reported the victim was “doing
fine” and the mother had “‘not noticed any emotional scars.’” (Ibid.) At the sentencing
hearing, the third victim’s mother reported the victim was “excellent.” (Id. at p. 1183.)
Based on the record in that case, the Valenti court concluded “the court’s only apparent
basis for awarding $50,000 [to each of the three victims] was the Third District’s opinion,
Smith.” (Ibid.) The Valenti court concluded the trial court “did not find facts, cite
reliable evidence, or even explain how it arrived at the amount of restitution awarded to
each victim. There was no evidence, either through direct testimony or victim-impact
statements, that the children suffered nightmares or flashbacks, that they were having
trouble in school or problems making friends, that they had considered harming
themselves or others, or that they had sought or received counseling in any form.” (Ibid.)
Rather, the “three families were relieved that their sons had not ‘actually’ been abused.”
(Ibid.) The Valenti court held, “[b]ecause the court did not ‘demonstrate a rational basis
for its award’ or ‘ensure that the record is sufficient to permit meaningful review,’” it
reversed the award of noneconomic damages to those three victims and remanded for
directions for the trial court to hold a restitution hearing. (Id. at pp. 1183–1184, citing
People v. Giordano, supra, 42 Cal.4th at p. 664.)
       Here, in contrast, there was evidence from the testimony at the restitution hearing
and the victim impact statements of the harm Doe 2 suffered as a result of defendant’s
abuse. There was no evidence, like in Valenti, that Doe 2 or her family believed she had
not “‘actually’ been sexually abused” or that she was “‘doing fine.’” To the contrary, the
jury convicted defendant of committing lewd and lascivious acts against Doe 2, and she
and her family members reported defendant’s crimes had caused her lasting damage,
including depression, nightmares, self-harm, and suicidal feelings and that she had sought

                                             16.
counseling as a result. Such evidence provided support for the court’s award of
noneconomic damages to Doe 2. Thus, Valenti is inapposite.
       Additionally, though Doe 2 did not testify at the restitution hearing, “section
1202.4 does not require any particular kind of proof to establish a victim’s losses.”
(Lehman, supra, 247 Cal.App.4th at p. 803; accord, People v. Weatherton (2015) 238
Cal.App.4th 676, 684.) Thus, the lack of direct testimony by Doe 2 at the restitution
hearing did not bar her from receiving noneconomic damages. (See Lehman, supra, at p.
803 [“Contrary to defendant’s arguments, the prosecution was not required to present
victim testimony or affidavits or expert declarations in connection with the restitution
hearing”].) For the same reason, defendant’s contention Doe 2 “needed expert testimony
… to establish noneconomic damages” is without merit. (See id.at p. 805.)
       Furthermore, while defendant now challenges the foundation for Doe 2’s mother’s
testimony at the restitution hearing, he did not raise this objection below and, thus, has
forfeited his objection on that basis. (See Evid. Code, § 353 [no reversal due to
erroneous admission of evidence unless “[t]here appears of record an objection to or a
motion to exclude or to strike the evidence that was timely made and so stated as to make
clear the specific ground of the objection or motion”].) And to the extent defendant is
challenging the credibility of the witnesses and their statements, we do not reweigh the
evidence or determine the credibility of a witness. (See People v. Maury (2003) 30
Cal.4th 342, 403 [“it is the exclusive province of the trial judge or jury to determine the
credibility of a witness and the truth or falsity of the facts upon which a determination
depends”]; People v. Ochoa (1993) 6 Cal.4th 1199, 1206 [“‘we must accord due
deference to the trier of fact and not substitute our evaluation of a witness’s credibility for
that of the fact finder’”].)
       Accordingly, the record reflects the trial court had before it evidence of the long-
term, psychological impact of defendant’s molest on Doe 2. Based upon such evidence,
we cannot conclude the trial court abused its discretion in ordering defendant to pay to

                                             17.
Doe 2 $100,000 in noneconomic damages based upon the applicable law and the relevant
facts. In so holding, we note “there is no fixed standard for calculating noneconomic
losses.” (Lehman, supra, 247 Cal.App.4th at p. 805.) And we cannot conclude the award
of noneconomic damages to Doe 2 “falls outside the bounds of reason” such that it
“shock[s] the conscience or suggest[s] passion, prejudice or corruption on the part of the
trial court” in light of the evidence of Doe 2’s long-term psychological harm. (See Smith,
supra, 198 Cal.App.4th at p. 432 [no abuse of discretion awarding sexual assault victim
$750,000 in noneconomic damages where she suffered years of abuse by defendant, spent
years in therapy, still had nightmares and flashbacks, attempted suicide twice, and could
not keep a job]; Lehman, supra, at pp. 802–804 [concluding award of $100,000 in
noneconomic damages to victim who suffered early stages of defendant’s grooming
behavior was not abuse of discretion where there was evidence victim was “emotional”
and had “started counseling,” though she did not submit a declaration or testify at
restitution hearing].)
       We reject defendant’s second contention.
                                     DISPOSITION
       The judgment is affirmed.




                                            18.